Citation Nr: 9907221	
Decision Date: 03/18/99    Archive Date: 03/24/99

DOCKET NO.  96-40 254	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux 
Falls, South Dakota


THE ISSUE

Entitlement to service connection for leukodystrophy.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESSES AT HEARING ON APPEAL

The veteran, and her husband


ATTORNEY FOR THE BOARD

Neil Reiter, Counsel
FINDINGS OF FACT

1.	The veteran in this case served on active duty from 
September 1987 to July 1991.

2.	On March 4,1999, the Board was notified by the 
Department of Veterans Affairs (VA) Regional Office, Sioux 
Falls, South Dakota, that the veteran died on 
February [redacted], 1999.


CONCLUSION OF LAW

Because of the death of the veteran, the Board has no 
jurisdiction to adjudicate the merits of this claim.  38 
U.S.C.A. § 7104(a) (West Supp. 1998); 38 C.F.R.
§ 20.1302 (1998). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Unfortunately, the veteran died during the pendency of the 
appeal.  As a matter of law, veterans' claims do not survive 
their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 
(Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 
(1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This 
appeal on the merits has become moot by virtue of the death 
of the veteran and must be dismissed for lack of 
jurisdiction.  See 38 U.S.C.A. § 7104(a) (West 1991); 38 
C.F.R. § 20.1302(1998).

In reaching this determination, the Board intimates no 
opinion as to the merits of this appeal or to any derivative 
claim brought by a survivor of the veteran.  38 C.F.R. 
§ 20.1106 (1998).





ORDER

The appeal is dismissed.



		
      ROBERT D. PHILIPP
	Member, Board of Veterans' Appeals



 

- 1 -
